         Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ELIZABETH BARBER, et al., on behalf of
 themselves and all others similarly situated,         Civil Action No. 1:20-cv-01137-CJN

        Plaintiffs,

 v.

 ELISABETH DeVOS, in her official
 capacity as United States Secretary
 of Education, and UNITED STATES
 DEPARTMENT OF EDUCATION,

        Defendants.



                  DEFENDANTS’ STATEMENT OF MATERIAL FACTS
                   AS TO WHICH THERE IS NO GENUINE DISPUTE

       Pursuant to LCvR 7(h), Defendants Elisabeth DeVos, in her official capacity as United

States Secretary of Education, and the United States Department of Education (the

“Department”) submit this Statement of Material Facts as to Which There is No Genuine Dispute

in connection with their motion for summary judgment.

       1.      Under Title IV of the Higher Education Act of 1965 (“HEA”), 20 U.S.C. § 1070

et seq., the Department enters into agreements with institutions of higher education that permit

students to receive federal grants and loans to pay for the cost of attendance at the school.

       2.      The William D. Ford Federal Direct Loan Program (“Direct Loan Program”), the

largest student loan program authorized under Title IV, see 20 U.S.C. § 1087a et seq., allows

students to apply for and receive Direct Loans from the federal government to pay for their

educational expenses, including tuition as well as living expenses. Id. § 1087ll.
         Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 2 of 10




       3.      Borrowers repay their Direct Loans to the Department of Education. 20 U.S.C.

§ 1087e; 34 C.F.R. §§ 685.207, 685.211(d).

       4.      Repayments begin once the borrower stops attending school or if other conditions

are met. See 20 U.S.C. § 1087e(f).

       5.      Federal agencies are authorized, so long as they follow certain procedural

requirements, to collect their debts through a number of tools, including administrative wage

garnishment. 31 U.S.C. § 3720D(a); see also 20 U.S.C. § 1095a (authorizing the Department to

collect Title IV loan debts through wage garnishment). AWG is a process in which a creditor, in

this case the Department, collects delinquent non-tax debt by garnishing the wages of a

delinquent debtor without first obtaining a court order. Declaration of Mark A. Brown, Chief

Operating Officer, Federal Student Aid, U.S. Department of Education, ¶ 7 (“Brown Decl.,” ECF

20-1). In AWG, an employer withholds amounts from an employee’s wages and pays those

amounts to the creditor agency in satisfaction of an administrative wage garnishment order

issued by the creditor agency. Id.

       6.      For federal student loans, a loan is considered in “default” when at least 270 days

have passed without the borrower making a payment. Brown Decl. ¶ 8; 20 U.S.C. § 1085(l); 34

C.F.R. § 685.102(b) (“Default”).

       7.      When default occurs, the Department notifies the student loan borrower that the

debt is due in full and that they may enter into a voluntary payment agreement. Brown Decl. ¶ 8.

       8.      If the borrower does not enter into a voluntary payment agreement within 65 days

of the notice being sent, the Department initiates collection activities, which may include

administrative wage garnishment. Brown Decl. ¶ 8.



                                                 2
         Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 3 of 10




       9.      In accordance with the wage garnishment procedures in the regulations and as

described in the Brown Declaration, the Department provides the borrower with notice and the

opportunity for a hearing before the garnishment is started. Brown Decl. ¶¶ 10-11. The

borrower has the right to inspect and copy records, to enter into a repayment agreement to avoid

garnishment, to contest the existence or amount of the debt to be collected as well as the terms of

the repayment schedule, and to receive an administrative hearing before a hearing official on any

objections to the garnishment filed in a timely manner. See Brown Decl. ¶ 11; 31 U.S.C.

§ 3720D(b); see also 34 C.F.R. §§ 34.4-34.6.

       10.     If the dispute over the unpaid debt is not resolved in the borrower’s favor or if the

borrower does not respond, the Department issues an “Order to Withhold Wages” to the

borrower’s employer, with a copy also sent to the borrower. Brown Decl. ¶¶ 12-14; see 31

U.S.C. § 3720D(c), (d); see also 34 C.F.R. § 34.18.

       11.     Generally speaking, employers begin garnishing payments within four weeks of

receiving the “Order to Withhold Wages.” Brown Decl. ¶ 15.

       12.     Once an account is paid in full or if garnishment should stop for other reasons, the

Department’s Debt Management and Collection System automatically generates a “Notice of

cancellation of order for withholding of wages.” Brown Decl. ¶ 17. The Department then

directs its contractor, Maximus Federal Servicers (“Maximus”), a loan servicer, to send this

notice to the employer. Id.; see 34 C.F.R. § 34.26.

       13.     As with the original wage garnishment order, employers generally process the

cease garnishment instruction using their normal payroll processes, so it too can often take up to

four weeks or even longer from the time the stop garnishment order is transmitted to the

employer until wages are no longer garnished. Brown Decl. ¶ 17.

                                                 3
           Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 4 of 10




       14.     The Department has the authority to sue an employer who fails to implement a

garnishment notice, see 31 U.S.C. § 3720D(f)(2); 20 U.S.C. § 1095a(a)(6); 34 C.F.R. § 34.29,

but there is no explicit authority for it to sue an employer who continues with garnishment after

being instructed to stop.

       15.     If a borrower establishes before a hearing official that an employer has improperly

garnished a borrower’s wages, the Department will issue a refund to the borrower. See 34 C.F.R.

§ 34.28.

       16.     On March 27, 2020, the President signed the Coronavirus Aid, Relief and

Economic Security Act (“CARES Act”) into law to provide emergency relief to individuals and

businesses impacted by the COVID-19 pandemic. Pub. L. 116-136, 134 Stat 281 (2020).

       17.     Section 3513 of the CARES Act provides that:

               IN GENERAL.—The Secretary shall suspend all payments due for
               loans made under part D and part B (that are held by the
               Department of Education) of title IV of the Higher Education Act
               of 1965 (20 U.S.C. 1087a et seq.; 1071 et seq.) through September
               30, 2020.
               …
               (e) SUSPENDING INVOLUNTARY COLLECTION.—During
               the period in which the Secretary suspends payments on a loan
               under subsection (a), the Secretary shall suspend all involuntary
               collection related to the loan, including—

                       (1) a wage garnishment authorized under section 488A of
                           the Higher Education Act of 1965 (20 U.S.C. 1095a) or
                           section 3720D of title 31, United States Code;

               …

Pub. L. 116-136, § 3513, 134 Stat 281, 404 (2020).

       18.     On March 25, 2020, Secretary DeVos ordered the Department to halt collection

activity and wage garnishments on federally held student loans and further directed the


                                                4
         Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 5 of 10




Department to refund any funds recovered through garnishments received after March 13, 2020.

Brown Decl. ¶ 23.

       19.     On March 26, 2020, the Department instructed Maximus to direct employers to

stop all wage garnishments and also instructed Maximus to initiate refunds of garnishments

received on or after March 13, 2020. Brown Decl. ¶ 24.

       20.     After reengineering its processes and systems, Maximus began sending automated

notifications to employers by mail on April 18, 2020. Brown Decl. ¶¶ 25-27.

       21.     By April 23, 2020, less than 30 days after the CARES Act was signed, Maximus

reported that it had notified, either by mail or telephone call, 98% of employers that had been

actively garnishing wages, instructing them to stop garnishments for Department-held debt.

Brown Decl. ¶ 28.

       22.     On May 16, 2020, Maximus sent stop garnishment notices to the remaining 2% of

employers who had been identified as not previously having received one as a result of

discrepancies in Maximus’ records (e.g., employers who had invalid addresses in the system or

borrowers who were associated with the wrong employers). Brown Decl. ¶¶ 34-35.

       23.     Maximus mailed several additional rounds of garnishment notices and also began

making calls to employers who continued to send in wage garnishments. Brown Decl. ¶¶ 29-33.

       24.     The Department cannot directly determine when an employer has canceled

garnishment for its employees with federally-held student loans. Brown Decl. ¶ 40. Instead, on

a weekly basis, the Department measures the percentage of borrowers for whom it has received

an AWG payment from an employer compared against the total number of unique borrowers for

which the Department has received an AWG payment since March 13, 2020. Id.



                                                 5
        Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 6 of 10




       25.    The percentage of borrowers reported as subject to garnishment varies slightly

from week to week because different borrowers are paid and subject to AWG each week

depending on the pay schedule of their employers (e.g., some borrowers get paid weekly, bi-

weekly, monthly). Brown Decl. ¶ 40.

       26.    Between the beginning of the national emergency period described in the CARES Act

(March 13, 2020) and June 2, 2020, approximately 115,000 employers garnished the wages of

approximately 390,000 borrowers. Brown Decl. ¶ 38.

       27.    For the week ending June 25, 2020, the Department received payments from

garnishment by approximately 2900 employers, affecting 1.1% of the total number of unique

borrowers for which the Department has received an AWG payment since March 13, 2020.

Declaration of Joe L. Lindsey, Principal Deputy Chief Operating Officer, Federal Student Aid,

U.S. Department of Education ¶ 9 (“Lindsey Decl.,” filed herewith).

       28.    For the week ending July 9, 2020, the Department received payments from

garnishment by approximately 2147 employers, affecting 0.66% of the total number of unique

borrowers for which the Department has received an AWG payment since March 13, 2020.

Lindsey Decl. ¶ 10.

       29.    Approximately 89% of the remaining non-compliant employers are only

garnishing one borrower’s wages. Lindsey Decl. ¶ 11.

       30.    Maximus continues to attempt to re-contact by phone or written notifications

those non-compliant employers who continue to send in garnishment payments, prioritizing

employers by the number of employees they are garnishing. Lindsey Decl. ¶ 7.




                                               6
         Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 7 of 10




       31.     The Department has also acted to refund payments claimed through AWG since

March 13, 2020, as quickly as possible, even though refunds are not required by the CARES Act.

Lindsey Decl. ¶¶ 13-14; Brown Decl. ¶ 41.

       32.     Maximus developed an automated process that allowed the Department to

expedite refunds for borrowers, which was implemented on April 14, 2020. Brown Decl. ¶¶ 43-

44. This automated process generally reduced the processing time for any new reimbursements

from several weeks to generally 4-5 business days from the date the garnishment is received at

the Treasury Lockbox until the refund check can be mailed to the borrower by the Department of

the Treasury. Id. ¶ 44.

       33.     As of July 9, 2020, the Department has issued AWG refunds totaling over $178

million to over 374,000 borrowers, representing over 96% of the wages garnished since March

13. Lindsey Decl. ¶ 15.

       34.     Refunds for the remaining borrowers have been initiated by the Department and

are either being actively processed or on hold because the borrowers owed a refund have an

invalid address on file. Lindsey Decl. ¶ 15.

       35.     The Department and Maximus continue work to validate addresses for the fewer

than 19,000 borrowers with invalid addresses on file. Lindsey Decl. ¶¶ 17-20.

       36.     As part of the stop garnishment notices sent to employers, the Department also

requested that employers encourage borrowers to contact the Department to provide an updated

address to which garnishment refund payments could be sent. Brown Decl. ¶ 42.

       37.     The Department continues to work to validate addresses by sending emails to the

borrowers (most if not all of whom have email addresses on file) on a weekly basis notifying



                                               7
         Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 8 of 10




them they are owed a refund and instructing them how to access and use the Debt Resolution

Portal to confirm their address. Lindsey Decl. ¶ 18.

       38.     Maximus has implemented targeted messaging in their Interactive Voice

Response systems and updated scripts for call center representatives prompting borrowers who

calls to provide the Department with a valid address. Lindsey Decl. ¶ 19.

       39.     For those borrowers with invalid addresses, the Department and Maximus

deployed an address validation tool on the Debt Resolution Portal, https://myeddebt.ed.gov/

borrower/. Lindsey Decl. ¶ 20.

       40.     The Department is also working with the Department of Treasury to locate correct

addresses for these borrowers. Lindsey Decl. ¶ 22.

       41.     Any garnishments still in the hands of the Department are fully credited to the

borrowers’ accounts until such time as a refund can be processed and sent to the borrower.

Lindsey Decl. ¶ 23.

       42.     The wages of plaintiff Elizabeth Barber, a Direct Loan borrower, were garnished

between March 13, 2020, and April 24, 2020. Amend. Compl. ¶¶ 55-57 (ECF No. 9).

       43.     Garnishment then ceased as to Ms. Barber’s wages, and no amounts were

withheld from her May 1, 2020, paycheck or from any future paychecks. Amend. Compl. ¶ 58;

Brown Decl. ¶ 47.

       44.     Ms. Barber has received and cashed refund checks for all amounts garnished

between March 13, 2020, and April 24, 2020. Brown Decl. ¶ 47; Lindsey Decl. ¶ 16.

       45.     The wages of plaintiff Craigory Jenkins, a Direct Loan borrower, were garnished

between March 13, 2020, and May 8, 2020. Amend. Compl. ¶¶ 68-71.



                                                8
        Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 9 of 10




       46.    Garnishment then ceased as to Ms. Jenkins’ wages, and no amounts have been

withheld from paychecks she received after May 8, 2020. Brown Decl. ¶ 48.

       47.    Ms. Jenkins has received and cashed refund checks for all amounts garnished

between March 13, 2020, and May 8, 2020. Brown Decl. ¶ 48; Lindsey Decl. ¶ 16.




                                              9
       Case 1:20-cv-01137-CJN Document 28 Filed 07/20/20 Page 10 of 10




Dated: July 20, 2020                   Respectfully submitted,
                                       ETHAN P. DAVIS
                                       Acting Assistant Attorney General
                                       Civil Division

                                       MARCIA BERMAN
                                       Assistant Branch Director, Federal Programs
                                       Branch

                                       /s/ Carol Federighi
                                       CAROL FEDERIGHI
                                       Senior Trial Counsel
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       P.O. Box 883
                                       Washington, DC 20044
                                       Phone: (202) 514-1903
                                       Email: carol.federighi@usdoj.gov

                                       Counsel for Defendants




                                     10
